1
2
3
4
                                             JS-6
5
                           UNITED STATES DISTRICT COURT
6
                          CENTRAL DISTRICT OF CALIFORNIA
7
8
9     ANTHONY WADELL MONEYHAM,                      Case No. EDCV 17-329-JVS (KK)
10                              Plaintiff,
11                        v.                        JUDGMENT
12    UNITED STATES OF AMERICA, ET
      AL.,
13
                                Defendant(s).
14
15
16
           Pursuant to the Order Accepting Findings and Recommendation of United
17
     States Magistrate Judge,
18
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
19
20
21
     Dated: December 06, 2019
22
23                                           HONORABLE JAMES V. SELNA
                                             United States District Judge
24
25
26
27
28
